EXHIBIT 10.2
INDEMNIFICATION AGREEMENT
This Indemnification Agreement, dated as of                     ,
20                    is made by Lindsay Corporation, a Delaware corporation
(the “Company”) for the benefit of                     , an officer and/or
director of the Company (the “Indemnitee”).
RECITALS
The Company and the Indemnitee recognize that the present state of the law is
too uncertain to provide the Company’s officers, directors, employees and agents
with adequate and reliable advance knowledge or guidance with respect to the
legal risks and potential liabilities to which they may become personally
exposed as a result of performing their duties for the Company.
A. The Company and the Indemnitee are aware of the substantial growth in the
number of lawsuits filed against corporate officers, directors, employees and
agents in connection with their activities in such capacities and by reason of
their status as such;
B. The Company and the Indemnitee recognize that the cost of defending against
such lawsuits, whether or not meritorious, is typically beyond the financial
resources of most individuals and, accordingly, represents a significant
disincentive for qualified persons to serve as directors or officers of the
Company;
C. The Company believes that it is in the best interest of the Company and its
shareholders to attract and retain qualified and committed directors and
officers and, after reasonable investigation, believes it is prudent to provide
such persons with a combination of (i) reasonable coverage under a directors and
officers liability insurance policy and (ii) contractual indemnity from the
Company to the fullest extent permitted by law (as in effect on the date hereof,
or, to the extent any amendment may expand such permitted indemnification, as
hereafter in effect) against personal liability for actions taken in the good
faith performance of their duties to the Company;
D. The Company’s Restated Certificate of Incorporation authorizes the
indemnification of corporate agents of the Company to the fullest extent
permitted by law;
E. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director and/or officer of the Company, free from undue concern for
the risks and potential liabilities associated with such services to the
Company; and
F. The Indemnitee is willing to serve, or continue to serve, the Company,
provided, and on the express condition, that he or she is furnished with the
indemnification provided for herein.
AGREEMENT
NOW, THEREFORE, the Company and Indemnitee agree as follows:

1.   Definitions.

  a.   Expenses. “Expenses” means, for the purposes of this Agreement, all
direct and indirect costs and expenses of any type or nature whatsoever
(including, without limitation, any fees, retainers and disbursements of
Indemnitee’s counsel, accountants, experts, other witnesses, investigation
costs, defense costs, mediation costs, arbitration costs, court costs (including
appeals), costs of attachment or bonds, transcript costs, travel expenses,
duplicating, printing and binding costs, telephone charges, postage, delivery
service fees and other out-of-pocket costs and expenses) actually and reasonably
incurred by the Indemnitee in connection with the investigation, preparation,
defense or appeal of a Proceeding; provided, however, that Expenses shall not
include judgments, fines, penalties or amounts paid in settlement of a
Proceeding.

1



--------------------------------------------------------------------------------



 



  b.   Proceeding. “Proceeding” means, for the purposes of this Agreement, any
threatened, pending or completed action, suit, arbitration, alternative dispute
resolution mechanism, investigation, inquiry, administrative, legislative or
other hearing, or any other actual, threatened or completed proceeding, whether
civil, criminal, administrative or investigative and whether brought by or in
the right of the Company or otherwise, in which Indemnitee was, is or may be
involved as a party, witness or otherwise, by reason of the fact that Indemnitee
is or was a director and/or officer of the Company or any subsidiary or
affiliate of the Company, by reason of any action taken by him or her or of any
inaction on his or her part while acting as such director and/or officer, or by
reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, employee or agent of another domestic or foreign
corporation, partnership, joint venture, trust or other enterprise, whether or
not he or she is serving in such capacity at the time any liability or expense
is incurred for which indemnification or reimbursement can be provided under
this Agreement.

2.   Agreement to Serve. In consideration of the protection afforded by this
Agreement, if Indemnitee is a director, he or she has agreed to serve to the
best of his or her abilities until the earlier of (i) the time when Indemnitee
fails to be reelected to the Board of Directors and qualified or (ii) such time
as he or she tenders his or her resignation in writing. If Indemnitee is an
officer, he or she has agreed to serve to the best of his or her abilities at
the will of the Company or under separate contract, if such contract exists, for
so long as Indemnitee is duly appointed or until such time as he or she tenders
his or her resignation in writing. Nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment or any
requirement of a continuing relationship.   3.   Indemnification. The Company
hereby agrees to hold harmless and indemnify Indemnitee to the fullest extent
authorized by law, including but not limited to the Delaware General Corporation
Law, as the same exists on the date hereof or as may hereafter be amended (but,
in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than the law
permitted the Company to provide prior to such amendment). In furtherance of the
foregoing indemnification, and without limiting the generality thereof:

  a.   Third Party Proceedings. The Company shall indemnify Indemnitee against
Expenses, judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with a Proceeding (other than a
Proceeding by or in the right of the Company) if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal proceeding, had
no reasonable cause to believe Indemnitee’s conduct was unlawful. The
termination of any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal Proceeding, had reasonable cause
to believe that Indemnitee’s conduct was unlawful.     b.   Proceedings By or in
the Right of the Company. To the fullest extent permitted by law, the Company
shall indemnify Indemnitee against Expenses and amounts paid in settlement
actually and reasonably incurred by Indemnitee in connection with a Proceeding
by or in the right of the Company to procure a judgment in its favor if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company. Notwithstanding the
foregoing, no indemnification shall be made in respect of any claim, issue or
matter as to which Indemnitee shall have been adjudged liable to the Company in
the performance of Indemnitee’s duty to the Company, unless and only to the
extent that the Court of Chancery of the State of Delaware or the court in which
such action or proceeding is or was pending shall determine upon application
that, in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for Expenses and then only to the extent
that the court shall determine.     c.   Indemnification for Expenses as a
Witness. Notwithstanding any other provision of this Agreement, the Company
shall indemnify Indemnitee against all expenses actually and reasonably incurred
by Indemnitee in connection with any Proceeding in which Indemnitee is a
witness, but not a party.     d.   Scope. Notwithstanding any other provision of
this Agreement, the Company shall indemnify Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by

2



--------------------------------------------------------------------------------



 



      other provisions of this Agreement, the Company’s Restated Certificate of
Incorporation, the Company’s Bylaws or by statute.     e.   Exception to Right
of Indemnification. Notwithstanding any other provision of this Agreement,
Indemnitee shall not be entitled to indemnification under this Agreement with
respect to any Proceeding brought by Indemnitee, or the making of any claim
therein, unless (i) the bringing of such Proceeding or making of such claim
shall have been approved by the Board of Directors of the Company, or (ii) such
Proceeding is being brought by Indemnitee to assert, interpret or enforce
Indemnitee’s rights under this Agreement (including rights to D&O Insurance
provided in Section 8 hereof).

4.   Determination of Right to Indemnification. Upon receipt of a written claim
addressed to the Board of Directors for indemnification pursuant to Section 3,
the Company shall indemnify Indemnitee with respect to such written claim to the
fullest extent permitted by law. If a claim under Section 3 is not paid in full
by the Company within 30 days after such written claim has been received by the
Company, the Indemnitee may at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim, and, if successful in whole
or in part, the Indemnitee shall also be entitled to be paid the expenses of
prosecuting such claim. Neither the failure of the Company (including its Board
of Directors, independent legal counsel, or its shareholders) to make a
determination prior to the commencement of such action that indemnification of
the Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct under applicable law, nor an actual determination
by the Company (including its Board of Directors, independent legal counsel or
its shareholders) that the Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has not met the applicable
standard of conduct. It shall at all times be presumed that Indemnitee has met
the applicable standard of conduct to be entitled to indemnification, and the
Company or anyone else seeking to overcome this presumption shall have the
burden of proof to establish that Indemnitee has not met the applicable standard
of conduct.   5.   Advancement and Repayment of Expenses. The Expenses incurred
by Indemnitee in connection with any Proceeding shall be paid by the Company in
advance of the final disposition of such Proceeding within 30 days after
receiving from Indemnitee copies of invoices presented to Indemnitee or other
satisfactory evidence for such Expenses, if Indemnitee shall provide an
undertaking to the Company to repay such amount to the extent it is ultimately
determined that Indemnitee is not entitled to indemnification. In determining
whether or not to make an advance hereunder, the ability of Indemnitee to repay
shall not be a factor. Any advancements and undertakings for repayment of
Expenses shall be unsecured and interest free. Notwithstanding the foregoing,
the Company shall not be required to make the advances called for hereby if the
Board of Directors reasonably determines in good faith that it does not appear
that Indemnitee has met the standards of conduct which make it permissible under
applicable law to indemnify Indemnitee and the advancement of Expenses would not
be in the best interests of the Company and its shareholders.   6.   Partial
Indemnification. If the Indemnitee is entitled under any provision of this
Agreement to indemnification or advancement by the Company of some or a portion
of any Expenses or liabilities of any type whatsoever (including, but not
limited to, judgments, fines, penalties, and amounts paid in settlement)
incurred by him or her in the investigation, defense, settlement or appeal of a
Proceeding, but is not entitled to indemnification or advancement of the total
amount thereof, the Company shall nevertheless indemnify or pay advancements to
the Indemnitee for the portion of such Expenses or liabilities to which the
Indemnitee is entitled. In addition, if Indemnitee is not wholly successful in
any Proceeding, but is successful, on the merits or otherwise (including
dismissal, with or without prejudice), as to one or more, but less than all
claims, issues or matters involved in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter
involved in such Proceeding.   7.   Notice to Company by Indemnitee. Indemnitee
shall notify the Company in writing of any matter with respect to which
Indemnitee intends to seek indemnification hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written notice thereof;
provided that any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of his or her rights hereunder. The written notification to
the Company shall be addressed to the Board of Directors and shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding and be accompanied by copies of any documents filed with the court in
which the Proceeding is pending. In addition, Indemnitee shall give the Company
such information and cooperation as it may reasonably require and as shall be
within Indemnitee’s power.

3



--------------------------------------------------------------------------------



 



8.   Maintenance of Liability Insurance.

  a.   Coverage. The Company hereby agrees that so long as Indemnitee shall
continue to serve as a director and/or officer of the Company and for a period
of six years thereafter (or for such longer period so long as Indemnitee shall
be subject to any possible Proceeding), the Company shall obtain and maintain in
full force and effect directors and officers liability insurance (“D&O
Insurance”) which provides Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is not a director of
the Company but is an officer. Unless the Board of Directors approves lesser
coverage, the Company shall maintain D&O Insurance subject to terms and
conditions (including amounts and retentions) which, in the aggregate, are no
less advantageous to Indemnitee than the coverage in existence at November 1,
2008.     b.   Notice to Insurers. If, at the time of the receipt of a notice of
a claim pursuant to Section 7 hereof, the Company has D&O Insurance in effect,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of such policies.

9.   Defense of Claim. In the event that the Company shall be obligated under
Section 5 hereof to pay the Expenses of any Proceeding against Indemnitee and
the Company or any other person entitled to indemnification by the Company is a
party to the Proceeding, the Company shall be entitled to assume the defense of
such Proceeding, with counsel approved by Indemnitee, which approval shall not
be unreasonably withheld, upon the delivery to Indemnitee of written notice of
its election to do so. After delivery of such notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that (i) Indemnitee shall have the right to employ his or her counsel
in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company, or
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of such defense,
or (C) the Company shall not, in fact, have employed counsel to assume the
defense of such Proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company. If the Company assumes the defense of
any Proceeding, the Company shall be obligated to defend all claims against
Indemnitee in such Proceeding in good faith and in a manner consistent with the
best interests of Indemnitee, and the Company shall not settle or compromise any
claims on any basis or in any manner which would impose any liability,
limitation or restriction of any kind on Indemnitee without Indemnitee’s express
written consent.   10.   Attorneys’ Fees. In the event that Indemnitee or the
Company institutes an action to enforce or interpret any terms of this
Agreement, the Company shall reimburse Indemnitee for all of the Indemnitee’s
reasonable fees and expenses in bringing and pursuing such action or defense if
Indemnitee is successful in whole or in part in such action or defense.   11.  
Continuation of Obligations. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is a director
and/or officer of the Company, or is or was serving at the request of the
Company as a director, officer, fiduciary, employee or agent of a corporation,
partnership, joint venture, trust or other enterprise, and shall continue
thereafter so long as the Indemnitee shall be subject to any possible Proceeding
by reason of the fact that Indemnitee served in any capacity referred to herein.
  12.   Successors and Assigns. This Agreement establishes contract rights that
shall he binding upon, and shall inure to the benefit of, the successors,
assigns, heirs and legal representatives of the parties hereto.   13.  
Non-exclusivity.

  a.   Other Rights. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed to be exclusive of any
other rights that the Indemnitee may have under any provision of law, the
Company’s Restated Certificate of Incorporation or Bylaws, the vote of the
Company’s shareholders or disinterested directors, other agreements or
otherwise, both as to action in his or her official capacity and action in
another capacity while occupying his or her position as a director and/or
officer of the Company.

4



--------------------------------------------------------------------------------



 



  b.   Changes in Law. In the event of any changes, after the date of this
Agreement, in any applicable law, statute, or rule which expand the right of a
Delaware corporation to indemnify its officers and/or directors, the
Indemnitee’s rights and the Company’s obligations under this Agreement shall be
expanded to the full extent permitted by such changes. In the event of any
changes in any applicable law, statute or rule, which narrow the right of a
Delaware corporation to indemnify a director or officer, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

14.   Effectiveness of Agreement. This Agreement shall be effective as of the
date set forth on the first page and shall, to the fullest extent permitted by
law, apply to acts of omissions of Indemnitee which occurred at any time prior
to or after such date if Indemnitee was an officer, director, employee or other
agent of the Company, or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, at the time such act or omission occurred.  
15.   Subrogation. In the event of any payment under this Agreement by the
Company to or on behalf of Indemnitee, the Company shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee, who shall
execute all papers required and shall do everything that may be necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.   16.  
Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law, rule or regulation. The provisions of this Agreement shall be
severable as provided in this Section 16. If this Agreement or any portion
hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated, and the balance of this Agreement not so invalidated
shall be enforceable in accordance with its terms.   17.   Governing Law. This
Agreement shall be interpreted and enforced in accordance with the laws of the
State of Delaware. To the extent permitted by applicable law, the parties hereby
waive any provisions of law which render any provision of this Agreement
unenforceable in any respect.   18.   Amendment and Termination. No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless in writing signed by both the Company and Indemnitee.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

                  INDEMNITEE       LINDSAY CORPORATION    
 
               
 
      By:        
 
         
 
Richard W. Parod    
 
          President and CEO    

5